Citation Nr: 1146845	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-13 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 through February 1946.  The Veteran died in February 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) and Board remand.

In a September 2011 decision, the RO granted the appellant's claim for entitlement to compensation benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  The RO's September 2011 decision constitutes a full grant of the benefits sought on appeal with regard to that issue.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, there is no case or controversy remaining with respect to the appellant's claim for entitlement to compensation benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  Id.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

On October 19, 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the issues of entitlement to accrued benefits and entitlement to service connection for the cause of the Veteran's death. 




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the appellant for the issues of entitlement to accrued benefits and entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its September 2010 decision, the Board remanded the appellant's claims for entitlement to service connection for the cause of the Veteran's death and entitlement to benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151 because there were claims pending at the time of the Veteran's death which had not yet been adjudicated as a claim for accrued benefits.  Specifically, the claims of entitlement to service connection of hypertension, entitlement to benefits for loss of use of the right hand, entitlement to service connection for a right wrist and elbow disability, and entitlement to service connection for posttraumatic stress disorder and depression were all pending at the time of the Veteran's death.  As mentioned above, in a September 2011 rating decision, the RO granted the appellant's claim for entitlement to compensation benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In March 2005, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  By a July 2005 rating decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In February 2006, the appellant filed a notice of disagreement with regard to that issue, and in May 2007, she perfected her appeal.  In a September 2011 supplemental statement of the case, the RO denied the appellant's claim for entitlement to accrued benefits.  However, in an October 2011 written statement, the appellant withdrew her appeal regarding the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits are dismissed. 


ORDER

The appeal as to the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for accrued benefits is dismissed. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


